Citation Nr: 0002518	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-18 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder and, if so, whether all the evidence both old 
and new warrants the grant of service connection.

2.  Entitlement to service connection for a stomach disorder. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel 



INTRODUCTION

The veteran has verified active duty service from July 1967 
to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which denied a claim by the veteran, 
submitted in July 1973, seeking entitlement to service 
connection for a stomach disorder and seeking to reopen with 
new and material evidence a claim of entitlement to service 
connection for a low back disorder.  Although the RO issued a 
letter to the veteran in September 1973, that letter provides 
no notice of or reasons for any decision pertaining to his 
claims.  See 38 C.F.R. § 3.103(b)  (1999).

The Board notes that the veteran, also in his July 1973 
claim, sought to reopen with new and material evidence a 
claim of entitlement to service connection for a left ankle 
disorder.  As indicated above, that claim has not been 
considered by the RO and, thus, is referred back to the RO 
for proper action.


REMAND

The veteran contends, in essence, that he currently has a low 
back disorder and stomach disorder and that these conditions 
are related to his active duty service.  He is seeking to 
reopen previously-denied claims for service connection for 
those disabilities with new and material evidence.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.

Initially, the Board notes that the law provides that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a)  (West 1991).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court 
of Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (formerly Court of Veterans' Appeals) (Court) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

However, regardless of whether a claim is found to be well 
grounded or not, and prior to that determination, the VA has 
a duty to notify the veteran of the evidence necessary to 
complete his or her claim, if that claim is incomplete.  
38 U.S.C.A. § 5103(a)  (West 1991).  The Court has held that 
the duty to inform includes advising the veteran that 
evidence, the existence of which the VA has notice and which 
may make a claim plausible, was needed to complete his claim.  
Robinette v, Brown, 8 Vet. App. 69, 80  (1995); see also 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under § 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained); Epps v. Brown, 9 Vet. App. 341 (1996) (§  5103(a) 
duty attaches in cases where the record references other 
known and existing evidence that might pertain to the claim 
under consideration).

In this case, the claims file shows numerous due process 
deficiencies that must be rectified prior to appellate 
review.

First, the claims file indicates that the veteran served on 
active duty with the United States Marine Corps from July 
1967 to January 1969.  That information is provided on a DD 
Form 214.  However, that DD Form 214 indicates that the 
veteran was "recommended for reenlistment" and that the 
discharge was "not a final discharge."  This is consistent 
with the veteran's service medical records, which show 
medical treatment subsequent to January 1969.  They indicate 
that the veteran was released from active duty in June 1969.  
The veteran, in his July 1973 Application for Compensation or 
Pension, VA Form 21-526, indicated that he was discharged 
from active duty in June 1969.  In light of these facts, it 
appears that the veteran may have a period of active service 
which has not been verified.  Therefore, any additional 
periods of active duty must be verified, and any associated 
service medical records obtained, prior to appellate review 
of this case.

Second, the Board notes that, during the appellate process, 
the veteran has indicated numerous places and dates of 
medical treatment, both private and VA.  Specifically, in a 
February 1980 Application for Compensation or Pension, VA 
Form 21-526, he stated that he underwent treatment for at 
least his stomach condition at the VA Medical Center (VAMC) 
in New Orleans, Louisiana; the Lane Memorial Hospital in 
Zachary, Louisiana; and the Our Lady of the Lake, in Baton 
Rouge, Louisiana.  More recently, in a March 1998 Statement 
in Support of Claim, VA Form 21-4138, he asserted additional 
medical treatment at the VAMC in New Orleans, Louisiana, and 
the VA outpatient clinic in Baton Rouge, Louisiana.  The 
assertion of recent VA medical treatment is confirmed by an 
August 1995 VA admission report showing that the veteran was 
seen for lumbar radiculopathy.  Despite being informed of 
this potential evidence, the claims file contains no attempt 
by the RO to obtain such records and no notice to the veteran 
informing him that he should submit such evidence in order to 
complete his claim.  38 U.S.C.A. § 5103(a)  (West 1991).  
Because such records may be available and pertinent to this 
claim, an attempt by the RO should be made to obtain such 
records prior to appellate review.

Third, the Board notes that, in a March 1998 VA Form 21-22, 
the veteran appointed the Marine Corps League as his 
accredited representative.  However, the claims file contains 
no Statement of Veterans Service Organization as Claimant's 
Representative, VA Form 646, from that organization.  
Moreover, there is no indication that the representative was 
provided an opportunity to put forth argument on the 
veteran's behalf.  The RO must provide the representative 
with the opportunity to do so.  See 38 C.F.R. § 20.600  
(1999); see also VBA's Adjudication Procedure Manual, M21-1, 
Part IV, Subchapter VIII, par. 8.31  (August 26, 1996). 

Overall, the Board finds that the VA's duty to inform the 
veteran pursuant § 5103(a) has not been satisfied.  An 
attempt to obtain verification of all periods of active duty 
(with any associated service medical records) and copies of 
any and all private and VA medical records that the veteran 
indicated were available should be accomplished.  In 
addition, the veteran's accredited representative should be 
given the opportunity to submit argument (e.g. VA Form 646) 
on behalf of the veteran.  Robinette v, Brown, 8 Vet. App. 
69, 80  (1995); Epps v. Brown, 9 Vet. App. 341 (1996); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curiam) 
(VA has duty to consider all evidence in its constructive 
possession).

The Board makes no finding as to whether the veteran has 
presented well grounded claims, invoking a duty to assist.  
See 38 U.S.C.A. § 5107(a)  (West 1991).

Accordingly, further appellate consideration will be deferred 
and the case in hereby REMANDED to the RO for the following 
development:

1.  The RO should attempt to verify the 
veteran's period(s) of active duty.  
Specifically, it should verify any and 
all active service from January 1969 
through June 1969.  If additional service 
is verified, the RO should attempt to 
obtain any available service medical 
records not already of record.  Copies of 
all correspondences made and records 
obtained, including a DD Form 214, should 
be added to the claims folder.

2.  The RO should contact the veteran and 
provide him the opportunity to submit any 
additional medical evidence in support of 
his claims, or to provide the names, 
dates, and places of any medical 
treatment so that the RO may attempt to 
obtain such records.  Specifically, it 
should request that he provide any and 
all records of medical treatment for a 
low back disorder and a stomach disorder 
since discharge from service.  Records 
from the Lane Memorial Hospital in 
Zachary, Louisiana, and the Our Lady of 
the Lake, in Baton Rouge, Louisiana, 
should be submitted.  The RO should also 
attempt to obtain all VA records since 
1969 from the VAMC in New Orleans, 
Louisiana, and the VA outpatient clinic 
in Baton Rouge, Louisiana.  Copies of all 
correspondences made and records obtained 
should be added to the claims folder.

3.  The RO should provide the veteran's 
representative, currently the Marine 
Corps League, with the opportunity to 
submit argument, including a VA Form 646, 
on the veteran's behalf.  Any argument 
submitted should be made part of the 
claims folder.

4.  After the above development has been 
completed, the RO should review the 
claims of (1) whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for a low back disorder; and, 
(2) entitlement to service connection for 
a stomach disorder.  It is important that 
the new and material evidence analysis be 
conducted pursuant to 38 C.F.R. 
§ 3.156(a)  (1999), and in light of the 
United States Court of Appeals for the 
Federal Circuit's decision in Hodge v. 
West, 155 F.3d 1356  (1998) (that a claim 
raise a 'reasonable possibility' of 
changing the previous disallowance is not 
a reasonable interpretation of the 
regulatory provisions pertaining to new 
and material evidence), and the Court's 
decisions in Winters w. West, 12 Vet. 
App. 203  (1999), and Elkins v. West, 12 
Vet. App. 209  (1999) (If new and 
material evidence has been presented, a 
claim must still be well-grounded before 
it may be reopened and evaluated on the 
merits).  The claim of entitlement to 
service connection for a stomach disorder 
should be considered on both a direct and 
presumptive basis.  38 C.F.R. §§ 3.303, 
3.307, 3.309  (1999).

5.  If any action remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision(s) 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




